Order entered November 14, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00697-CV

                             ROCKY V. EMERY, Appellant

                                            V.

                         HILLTOP SECURITIES, INC., Appellee

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-03103

                                        ORDER
       Before the Court is appellee’s November 13, 2018 unopposed motion for an extension of

time to file a brief. We GRANT the motion and extend the time to December 10, 2018.


                                                   /s/   DAVID EVANS
                                                         JUSTICE